Citation Nr: 9919277	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  95-24 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for status post segmental 
LeFort I osteotomy and advancement genioplasty, with 
hypesthesia of the infraorbital and mandibular branches of 
the right trigeminal nerve, with anterior maxillary alveolar 
bone defect and loss of teeth #8 and #9, rated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel



INTRODUCTION

The veteran separated from service in February 1994, having 
completed over 10 years of active duty.  

Service connection for vascular rhinitis, claimed as 
sinusitis, secondary to the disorder at issue, was granted in 
a December 1998 Department of Veterans Affairs (VA) Regional 
Office (RO) rating action.  A 10 percent rating was awarded.  
While the veteran did not appeal this rating, the one year 
period in which she could file a timely Notice of 
Disagreement (NOD) has not expired.  Accordingly, the issue 
of whether a rating in excess of 10 percent for the allergic 
rhinitis is not properly before the Board of Veterans' 
Appeals (Board) for review.  Moreover, the Board concludes 
that such an issue is not so inextricably intertwined with 
the issue of an increased rating for the jaw disorder in 
question that the case would have to be remanded to the RO.   


FINDINGS OF FACT

1.  The veteran's jaw disorder does not limit the inter-
incisional opening to less than 30 millimeters or result in 
significant loss or displacement of the maxilla, and the 
findings on examination do not demonstrate that the 
impairment of the trigeminal nerve is more than moderate in 
degree.  

2.  The veteran is not missing either all of her upper teeth, 
all of her lower teeth, or all upper and lower teeth on one 
side.  


CONCLUSION OF LAW

The criteria for an increased rating for status post 
segmental LeFort I osteotomy and advancement genioplasty, 
with hypesthesia of the infraorbital and mandibular branches 
of the right trigeminal nerve, with anterior maxillary 
alveolar bone defect and loss of teeth numbers 8 and 9 are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.124a, 4.149, 4.150, Part 4, Codes 8205, 9905, 9913, 9915 
and 9916 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was admitted to a service medical facility in May 
1990.  During that hospitalization, she underwent a LeFort I 
osteotomy and advance genioplasty.  On follow-up dental 
treatment in July 1990, the veteran was to be treated with 
medication.  On annual dental examination in August 1991, the 
veteran was under the care of an oral surgeon, but was no 
longer taking medication.  Bone loss was present.  

Of record are reports of treatment at Mission Valley Oral and 
Maxillofacial Surgery in September 1993, for treatment of 
complaints regarding teeth #9 and #10.  

The veteran underwent a dental examination for VA 
compensation purposes in September 1994.  The history of 
treatment in service was given.  She indicated that tooth 
#10, the left maxillary lateral incisor, was subsequently 
lost, and attempts at implant placement were unsuccessful.  
She reported "pressure" sensation in the right hard palate, 
along with numbness of the right upper lip.  On examination, 
auscultation of the temporomandibular joints (TMJ) revealed 
bilateral crepitus in both opening and closing movements.  
The maximal interincisal opening was 42 millimeters without 
deviation.  There were left and right lateral movements of 10 
millimeters and 8 millimeters of protrusive movement, without 
deviation.  There was Class I molar and canine relationship, 
and normal transverse dimension of the maxilla.  Teeth # 3, 
#9 and #10 were missing.  In the area of missing teeth # 9 
and #10, there was a significant alveolar bony defect.  There 
were well-healed vestibular mucosal scars in both the 
anterior maxilla and mandible.  There was no evidence of 
oronasal or oronatral communication.  There was also no 
mobility of the osteomized maxilla.  The right terminal 
distribution of the mandibular nerve, over the right lower 
lip, was noted to have 75 percent of its normal sensory 
perception to pinprick and light touch.  There appeared to be 
minimal effect on day-to-day activities.  The veteran's 
complaints of nasal symptoms, as well as palatal symptoms, 
might well be related to the loss of sensory innervation in 
those areas.  While there was bilateral TMJ crepitus, there 
was no tenderness to palpation or decreased range of motion 
at the time of the examination.  The diagnoses were status 
post segmental LeFort osteotomy and advancement genioplasty; 
loss of teeth #9 and #10; and anterior maxillary alveolar 
bony defect.  

Of record are reports of dental treatment afforded the 
veteran by the VA during the period from May 1995 to February 
1996.  She received treatment for teeth other than #9 and 
#10.  No symptomatology consistent with the service connected 
disability at issue was reported.  

In an October 1996 letter, a VA staff endodontist indicated 
that the root canal treatment on teeth #5, #6, #7, and #8 in 
June 1995 was due to necrosis of dental pulp, possibly 
attributed to the post segmental LeFort I osteotomy.  Root 
canal treatment was also completed on teeth #23 and #24 in 
February 1996.  Tooth #25 was completely calcified.  The 
diagnosis for these teeth was necrosis of the dental pulp due 
possibly to the advancement genioplasty.  This letter 
substantiates a strong correlation of the necrosis of the 
dental pulp as a result of the post segmental LeFort I 
osteotomy and the advancement genioplasty done in service.  

In a subsequent rating action, dated in November 1996, teeth 
#5, #6, #7, #8, #23, #24 and #25 were service connected for 
dental treatment purposes.  However, this did not establish 
an increased rating for the underlying condition.  

The VA examined the veteran for compensation purposes in 
October 1998.  Examination of the oral cavity revealed a 
palatine prosthesis used to cover her bony defects related to 
her prior surgery.  


Analysis

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  By this 
finding, the Board means that the veteran has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).
 
The veteran's disability is rated based on limited motion of 
the temporomandibular articulation.  The current 10 percent 
rating is appropriate when the inter-incisional range is from 
31 to 40 millimeters.  For a 20 percent rating to be 
warranted, the inter-incisal range must be from 21 to 30 
millimeters.  38 C.F.R. § 4.150, Part 4, Code 9905 (1998).  

In this regard, the Board has considered the report of VA 
compensation examination in September 1994.  At that time, 
the maximal inter-incisional opening was 42 millimeters 
without deviation.  The veteran has not presented any 
evidence showing that the inter-incisional opening is less 
than that demonstrated on this examination.  Accordingly, the 
Board finds that the provisions of Diagnostic Code 9905 do 
not provide a basis for an increased rating.  

The veteran's disability may also be rated based on paralysis 
of fifth (trigeminal) cranial nerve, and dependent upon 
relative degree of sensory manifestation or motor loss.  A 10 
percent rating is appropriate when there is moderate 
incomplete paralysis of the nerve.  For a 30 percent rating 
to be appropriate, there must be severe incomplete paralysis 
of the nerve.  38 C.F.R. § 4.124a, Code 8205 (1998). 

Again considering the results of the 1994 VA compensation 
examination, the Board likewise concludes that these 
provisions do not support a rating in excess of 10 percent. 
There was 75 percent of normal sensation to pinprick and 
light touch over the mandibular nerve.  The examiner found no 
tenderness to palpation or decreased range of motion at the 
time of examination.  In view of the limited findings, the 
examiner concluded that there appeared to be minimal effect 
on day-to-day activities.  

These findings were consistent with the reports of outpatient 
treatment, which did not show significant symptomatology 
resultant from the jaw disorder.  Given these objective 
findings, the Board concludes that the jaw disorder does not 
result in more than moderate incomplete paralysis of the 
trigeminal nerve, and the provisions of Diagnostic Code 8205 
do not support an increased rating.  

The Board also considered the provisions of 38 C.F.R. 
§ 4.150, Part 4, Codes 9915 and 9916 (1998).  Under these 
provisions, when there is loss of half or less of the 
maxilla, replaceable by prosthesis, a zero percent rating is 
appropriate.  When there is malunion or non union of the 
maxilla, with moderate displacement, a 10 percent rating is 
appropriate.  A 20 percent rating would be granted when the 
loss of the maxilla was not replaceable by prosthesis, and a 
30 percent rating would be warranted when there was severe 
displacement of the maxilla.  

On VA compensation examination in September 1994, there was 
no significant loss of the maxilla.  Moreover, on movement, 
there was no significant displacement of the maxilla.  The 
veteran has not presented any medical evidence inconsistent 
with these findings.  Accordingly, the Board concludes that 
these Diagnostic Codes likewise may not serve as the basis 
for an increased rating.  

The Board notes the statement from a VA staff orthodontist 
indicating that the disorders in teeth #5, #6, #7, #8, #23, 
#24, and #25 were related to the service connected 
disability.  Service connection, for the purpose of dental 
treatment, has been granted for these teeth.  

In determining if an increased rating is appropriate based on 
the loss of these teeth, the Board notes that for a 10 
percent rating to be warranted for this disability, it must 
be shown that the lost masticatory surface cannot be restored 
by suitable prosthesis.  Moreover, it must be demonstrated 
that either all upper, all lower, or all upper and all upper 
and lower teeth on one side must be missing.  38 U.S.C.A. 
§ 4.149, Part 4, Code 9913 (1998).  The Board notes that when 
the veteran was most recently examined, there was a palatine 
prosthesis used to cover the bony defects from the prior 
surgery.  Even without this prosthesis, and considering all 
the teeth noted above, they do not entail either all of the 
veteran's upper teeth or all of the veteran's lower teeth.  
Moreover, while both upper and lower teeth are missing, it is 
not demonstrated that all upper and lower teeth are missing 
on one side.  Hence, while the veteran may receive dental 
treatment for the missing teeth, they do not establish a 
basis for an increased rating.  

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  The Board finds that these 
provisions do not support the grant of an increased rating 
for the disorder at question.   


ORDER

An increased rating for status post segmental LeFort I 
osteotomy and advancement genioplasty, with hypesthesia of 
the infraorbital and mandibular branches of the 

right trigeminal nerve, with anterior maxillary alveolar bone 
defect and loss of teeth #8 and #9 is denied.  


		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

